DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulbing, US 3,740,172.

In regard to claim 1,
Ulbing discoses a fluid pump comprising: a fluid inlet 36 configured to receive a fluid; a plunger (piston 30) configured to reciprocate within a cylinder (bore 29) from a top dead center position to a bottom dead center position and back to the top dead center position during a given pumping cycle; a pumping chamber 60 defined by the cylinder 29 and the plunger 30, the pumping chamber being configured to receive the fluid from the fluid inlet 36; a control valve (check valve 74) configured to open to allow fluid to be provided to the pumping chamber 60, and close after the plunger has passed the bottom dead center position (see col. 9, ll. 44-60: “as fuel is pumped toward tank 46 during the initial portion of the rightward stroke of piston 30, a positive pressue approaching the loading of check valve 74 will build up in line 45a between port 

In regard to claim 2,
The plunger 30 is forcibly retracted by the biasing of spring 33 and control rod 31.

In regard to claim 3, 
The plunger 30 is effectively a floating plunger as it is not connected to a rigid crankshaft.

In regard to claim 4,
There is an outlet check valve 51 between the pumping chamber 30 and the fluid outlet 43a.

In regard to claim 5,
Ulbing discloses a fluid pump configured to provide a delivered quantity of fluid to an engine 10 during a pumping event, the fluid pump comprising: a fluid inlet 36 configured to receive a fluid; a plunger (piston 30) configured to reciprocate within a cylinder (bore 29) from a top dead center position to a bottom dead center position and back to the top dead center position during the pumping event; a pumping chamber 60 defined by the cylinder 29 and the plunger 30, 

In regard to claim 6, 
The plunger 30 is effectively a floating plunger as it is not connected to a rigid crankshaft.

In regard to claim 7,
The plunger 30 is forcibly retracted by the biasing of spring 33 and control rod 31.

In regard to claim 8,
There is an outlet check valve 51 between the pumping chamber 30 and the fluid outlet 43a.


In regard to claim 9,
Ulbing discoses a fluid system coupled to an engine 10, the fluid system comprising: a fluid source 64; and a fluid pump 20 fluidly coupled to the fluid source and configured to deliver an amount of fluid to the engine 10, wherein the fluid pump comprises: a fluid inlet 36 configured to receive fluid from the fluid source 64; a plunger 30 configured to reciprocate within a cylinder 29 from a top dead center position to a bottom dead center position and back to the top dead center position during a given pumping cycle; a pumping chamber 60 defined by the plunger 30 and the cylinder 29, the pumping chamber 60 configured to receive the fluid from the fluid inlet 36; a control valve (check valve 74) configured to open to allow a first amount of the fluid to be provided to the pumping chamber 60, the first amount of the fluid including the amount of fluid to be delivered to the engine 10 and an amount of fluid to be spilled from the pumping chamber 60 back into the fluid source 64 (via valves 61a-63); and a fluid outlet 43a configured to receive the amount of fluid to be delivered to the engine 10 from the pumping chamber 60, wherein the amount of fluid to be delivered to the engine 10 is less than a sum of the first amount of fluid provided to the pumping chamber 60 and the amount of fluid to be spilled from the pumping chamber 60 during the pumping event. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Ulbing, US 3,740,172, in view of Beardmore et al., US 7,610,902.
Ulbing discloses all of the limitations as claimed except for the following taught by Beardmore: a control inlet check valve 72 for a fuel injection pump that is coupled to an electronic control module (controller 17).  Beardmore teaches that electronic actuation of the check valve allows it to be more useful with variations in required fuel pressure so that the timing of the opening of the valve may be adjusted.  See col. 5, l. 64 - col. 6, l. 4. As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the pump of Ulbing with the electronically controlled valve of Beardmore to better adapt to variations in required fuel pressure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK HAMO/Primary Examiner, Art Unit 3746